Dykman, J.,
(dissenting.) This is an action for the recovery of damages for the death of the intestate of the plaintiff, alleged to have been by the negligence of the defendant. The deceased man was a brakeman in the employ of the defendant, and had been assigned to duty upon a freight train running between Port Jervis and the city of Newburgh. While the deceased was proceeding in the discharge of his duties, after the train left the main line at G-raycourt, on the way to Newburgh, it separated at two different points of the train. The testimony on the part of the plaintiff tended to show that tile separation was caused by an imperfection in the draw-head of one of the cars. The testimony also tended to show that, when regularly and properly constructed, there is a block of wood placed in the back part of the mouth of the draw-heads, for the purpose of holding the connecting link to its proper place, and also to prevent the link from being forced back into the narrower part of the draw-head, and rendered useless. After the train had separated, it was found, on examination, that one of the coupling links had been forced back into the narrower part of the draw-head of one of the cars attached to the train, and it was necessary to drive or draw out the link before the train could be recoupled, and proceed on its way. The deceased undertook to aid the other train-men in drawing or pounding out the link, when the forward *313part of the train came back, and he was run over and killed. Upon the close ■ of the testimony on the part of the plaintiff the complaint was dismissed, and this is an appeal by the plaintiff from that judgment. It is to be assumed by us that all the testimony adduced by the plaintiff was true, and our conclusion is that it was sufficient to carry the case to the jury. Whether the draw-head ■ of the car in question was defective or out of order, and whether such defect was the cause of the death of the defendant’s intestate, were questions which" should have been sent to the jury for determination; and the case is not so • clear as to justify the determination of the question of negligence on the part • of the defendant as a question of law by the trial court. The judgment should therefore be reversed, and a new trial granted, with costs to abide the • event.